Exhibit 10.30


                        
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of January 22, 2018 (the “Second Amendment Date”) is entered into by and
among GENOCEA BIOSCIENCES, INC., a Delaware corporation (“Borrower”), HERCULES
CAPITAL, INC., a Maryland corporation (“HC”), in its capacity as administrative
agent for itself and Lender (in such capacity, “Agent”), the Lenders otherwise a
party hereto from time to time including HC in its capacity as a Lender, and
HERCULES CAPITAL FUNDING TRUST 2014-1(“2014 Trust”), assignee of HC (2014 Trust
and HC collectively, referred to as “Lender”).
RECITALS
A.    Borrower, Lender and Agent entered into that certain Loan and Security
Agreement, dated as of November 20, 2014, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of December 17, 2015 (as may
be further amended, modified or restated from time to time, the “Loan
Agreement”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement.
B.    Borrower has requested that the parties hereto amend the Loan Agreement as
set forth herein.
C.    Borrower, Lender and Agent have agreed to amend the Loan Agreement upon
the terms and conditions more fully set forth herein.
AGREEMENT
NOW, THEREFORE, the parties hereto agree as follows:
1.AMENDMENTS. Subject to the satisfaction of the conditions set forth in Section
3 of this Amendment, the Loan Agreement is amended in the following respects:
1.1    Section 1.1 (Definitions and Rules of Construction). The Loan Agreement
is amended by inserting the following new definitions to appear alphabetically
in Section 1.1 thereof:
“    “Deferred Payment” and “Deferred Payments” are defined in Section 2.1(d).
“    “Equity Event” means confirmation by Agent, that Borrower has received,
after January 1, 2018 but on or before the Second Amendment Date, unrestricted
and unencumbered (including, not subject to any redemption, clawback, escrow or
similar restriction or encumbrance) gross cash proceeds in the minimum amount of
at least Fifty Million Dollars ($50,000,000.00) from the issuance and sale by
Borrower of its equity securities.”



--------------------------------------------------------------------------------



“    “Second Amendment” means that certain Second Amendment to the Loan and
Security Agreement by and between Borrower, Agent and Lender dated as of January
22, 2018.”
“    “Second Amendment Date” is defined in the Second Amendment.”
1.2    Section 2.1(d) (Payment). Section 2.1 is amended by inserting the
following to new provision to appear as the second paragraph in subsection (d)
thereof:
Notwithstanding the foregoing, provided that no Event of Default has occurred or
is continuing (after giving effect to the Second Amendment), upon the occurrence
of the Equity Event, the scheduled principal payments due on the first (1st)
Business Day of each month, for the three (3) consecutive months commencing on
February 1, 2018 through and including April 1, 2018 (each, a “Deferred Payment”
and collectively, the “Deferred Payments”) shall be deferred (not waived).
Borrower shall continue to make monthly payments of interest as set forth
herein. Commencing on May 1, 2018, and continuing on the first (1st) Business
Day of each month thereafter, Borrower shall repay the aggregate Term Loan
Advances, including the Deferred Payments, in equal monthly installments of
principal and interest (mortgage style) based upon an amortization schedule
equal to thirty (30) consecutive months. The entire principal balance of the
Term Loan Advances, including Deferred Payments and all accrued but unpaid
interest hereunder, and all other Secured Obligations with respect to the Term
Loan Advances, shall be due and payable on Term Loan Maturity Date.
2.BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:
(a)    Immediately upon giving effect to this Amendment (i) the representations
and warranties contained in the Loan Documents are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing with respect to which Borrower has not been notified in writing by
Lender.
(b)    The certificate of organization, operating agreement and other
organizational documents of Borrower previously delivered to Lender remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect.
(c)    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of all of its agreements and obligations under the Loan
Agreement and other Loan Documents, as amended by this Amendment, have been duly
authorized by all necessary company action on the part of Borrower. With respect
to Borrower, the execution and delivery by Borrower of this Amendment does not
and will not require any registration with, consent or approval of, or notice to
any Person (including any governmental authority).
(d)    This Amendment, the Loan Agreement and the other Loan Documents, as
amended hereby, constitute the legal, valid and binding obligations of Borrower
enforceable against



--------------------------------------------------------------------------------



Borrower in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium, general equitable principles
or other laws relating to or affecting generally the enforcement of, creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
(e)    Immediately after giving effect to this Amendment (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default, and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
3.EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:
3.1    Amendment. Borrower, Agent and Lender shall have duly executed and
delivered to Lender (i) this Amendment, and (ii) all other documents and
instruments reasonably required by Lender to effectuate the transactions
contemplated hereby, in all cases in form and substance reasonably acceptable to
Lender.
3.2    Equity Event. Confirmation by Agent that the Equity Event has occurred.
3.3    No Default. As of the Second Amendment Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default.
3.4    Fees and Expenses. Borrower shall have paid to Agent an amount equal to
the documented out-of-pocket costs and expenses and reasonable attorneys’ fees
and documented expenses that Lender and Agent have incurred in connection with
this Amendment.
4.COUNTERPARTS. This Amendment may be signed in any number of counterparts
(including by facsimile or other electronic transmission), with the same effect
as if the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.
5.MISCELLANEOUS. Lender and Borrower agree that:
5.1    THIS AMENDMENT AND ALL MATTERS RELATING THERETO OR ARISING THEREFROM
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS PRINCIPLES THAT WOULD CAUSE
THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
5.2    This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof, and
no extrinsic evidence may be introduced in any judicial or arbitration
proceeding, if any, involving this Amendment.



--------------------------------------------------------------------------------



5.3    Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.
5.4    The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.
[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the Second Amendment Date.
BORROWER:
GENOCEA BIOSCIENCES, INC.
Signature:    _/s/ Jonathan Poole_______
Print Name:    _Jonathan Poole _________
Title:        _Chief Financial Officer___
AGENT:
HERCULES CAPITAL, INC.
Signature:    _/s/ Jennifer Choe________
Print Name:    _Jennifer Choe ______ ___
Title:        _Assistant General Counsel_
LENDER:
HERCULES CAPITAL, INC.
Signature:    _/s/ Jennifer Choe________
Print Name:    _Jennifer Choe ______ ___
Title:        _Assistant General Counsel_
HERCULES CAPITAL FUNDING TRUST 2014-1
By: HERCULES CAPITAL, INC., its servicer
Signature:    _/s/ Jennifer Choe________
Print Name:    _Jennifer Choe ______ ___
Title:        _Assistant General Counsel_



